The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 18 August 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-9 are pending.
Claim 1-9 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-9.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-9 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
 “A PTF-based method for predicting a target soil property and content, which is used to predict the target soil property in a target region and comprises following steps: 
Step A, selecting, based on existing soil data, sampling sites of which data values of corresponding preset soil physicochemical properties are non-null from the target region, and partitioning a first-level region with a smallest bounding polygon covering all the selected sampling sites, wherein the sampling sites are used as sampling sites corresponding to the first-level region, the preset soil physicochemical properties comprise a target soil property that is referred to as a soil dependent variable and is defined as the target soil property, and rest of the preset soil physicochemical properties that are used to form a soil independent variable set; and then, proceeding to Step B; 
Step B, acquiring layers, covering the first-level region, of specified environmental variables related to the soil dependent variable; deriving, for the sampling sites corresponding to the first-level region, values from the specified environmental variables at the sampling sites, and adding the derived values to the soil independent variable set, to update the soil independent variable set; and then, proceeding to Step C; 
Step C, deleting independent variables causing multicollinearity and independent variables of which the correlation with the soil dependent variable is less than a preset significant difference threshold, from the soil independent variable set, to 2Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 update the soil independent variable set; and then, proceeding to Step D; 
Step D …. separately acquiring a temporary optimal independent variable set during each training iteration, and recording a selection number of each of the temporary optimal independent variable sets; adopting, after completion of training for the preset number of iterations, a temporary optimal independent variable set which is most frequently screened as the optimal independent variable set corresponding to the first-level region; and then, proceeding to Step E; 
Step E, acquiring layers of a soil region with preset properties that cover the first-level region, and extracting, for the sampling sites corresponding to the first-level region, soil zones with the preset properties where the sampling sites are located; analyzing and obtaining, based on the data values of the soil dependent variable at the sampling sites, difference results in the soil dependent variable between different soil zones; if none of the difference results are greater than the preset significant difference threshold, proceeding to Step G; merging, if there is a difference result greater than the preset significant difference threshold in the obtained difference results, the soil zones with the difference results not greater than the preset significant difference threshold, and partitioning second-level regions in combination with the soil zones that are not merged; acquiring, based on the sampling sites corresponding to the first-level region, sampling sites corresponding to the second-level regions; and then, proceeding to Step F; 3Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 
Step F, acquiring, for each of the second-level regions, an optimal independent variable set corresponding to each of the second-level regions by using the method described in Step D, and then proceeding to Step G; 
Step G …. acquiring a coefficient of determination of the linear regression model and that of the nonlinear regression model, wherein the coefficient of determination of the linear regression model corresponding to the first-level region is R1 and the coefficient of determination of the nonlinear regression model corresponding to the first-level region is R2; further, if there is no second-level region, then, proceeding to Step H; or if there are second-level regions, for the second-level regions, separately training a linear regression model and a nonlinear regression model between the data values of the soil dependent variables at the sampling sites and the data values of the independent variables in the corresponding optimal independent variable set, and acquiring the coefficient of determination of the linear regression model and that of the nonlinear regression model, thus acquiring coefficients of determination of linear regression models and nonlinear regression models corresponding to all the second-level regions, and further acquiring mean values of these coefficients of determination of the linear regression models and nonlinear regression models corresponding to all the second-level regions, which are termed R3 and R4, respectively; and then, proceeding to Step H; 4Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 
Step H, if there is no second-level region, proceeding to Step I; if there are second-level regions, when  RI is greater than both R3 and R4 or R2 is greater than both R3 and R4, proceeding to Step I; and when R3 is greater than both R1 and R2 or R4 is greater than both R1 and R2, proceeding to Step M; 
Step I, based on the sampling sites corresponding to the first-level region and the corresponding optimal independent variable set, and according to data values of soil physicochemical properties in the optimal independent variable set corresponding to the sampling sites, acquiring a prediction model based on all the specified environmental variables in Step B for the soil physicochemical properties in the optimal independent variable set; acquiring spatial distribution prediction layers of the soil physicochemical properties in the optimal independent variable set corresponding to the first-level region according to the layers of the specified environmental variables in Step B; and then, proceeding to Step J; 
Step J, merging the spatial distribution prediction layers of the soil physicochemical properties and the environmental variables in the optimal independent variable set corresponding to the first-level region, to form an optimal independent variable layer set corresponding to the first-level region; and then, proceeding to Step K; 
Step K, if Rl > R2, for the sampling sites corresponding to the first-level region, deriving data values of the independent variables from the optimal independent variable layer set …. to form a first-level region prediction model; and then, proceeding to Step L; if R2>Rl, for the sampling sites corresponding to the first-level region, deriving data values of independent variables from the optimal independent variable layer set, … to form the first-level region prediction model; and then, proceeding to Step L; 
Step L, generating, according to the optimal independent variable layer set corresponding to the first-level region, a spatial distribution map of the soil dependent variable, namely, a spatial distribution map of the target soil property in the target region, by applying the first-level region prediction model, to realize prediction of the target soil property in the target region; 
Step M, for each second-level region, acquiring an optimal independent variable layer set corresponding to the each second-level region by using the method descried in Steps I to J; and then, proceeding to Step N; 
Step N, if R3> R4, for each second-level region and for the sampling sites corresponding to the second-level region, deriving data values of independent variables from the optimal independent variable set corresponding to the second-level region, …. to form a second-level region prediction model , thus obtaining the second-level region prediction 6Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 model for each of the second-level regions; and then, proceeding to Step O; if R4>R3, for each second-level region and for the sampling sites corresponding to the second-level region, deriving data values of independent variables from the optimal independent variable set corresponding to the second-level region, …. to form  the second-level region prediction model, thus obtaining the second-level region prediction model for each of the second-level regions; and then, proceeding to Step O; and 
Step O, generating, for each second-level region, according to the optimal independent variable layer set corresponding to the second-level region, a spatial distribution map of the soil dependent variable in the second-level region by applying the second-level region prediction model, thus obtaining a spatial distribution map of the soil dependent variable in each of the second-level regions; and obtaining a spatial distribution map of the target soil property in the target region after combination, to predict the target soil property and content in the target region” (mental process) and 
“Step D, training, for the sampling sites corresponding to the first-level region, a linear relationship between the soil dependent variables and the soil independent variables in the soil independent variable set by using a stepwise multiple linear regression model based on a preset number of iterations …; 
Step G training, for the sampling sites corresponding to the first-level region, a linear regression model and a nonlinear regression model between the data values of the soil dependent variables and the data values of independent variables in the corresponding optimal independent variable set …; 
Step K …. training a linear regression model between 5Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 the data values of the independent variables in the optimal independent variable set and the data values of the soil dependent variables … and training a nonlinear regression model between the data values of the independent variables in the optimal independent variable set and the data values of the soil dependent variables; … 
Step N … training a linear regression model between the data values of the independent variables and the data values of the soil dependent variables… and training a nonlinear regression model between the data values of the independent variables and the data values of the soil dependent variables…” (math relation)
The limitation “A PTF-based method for predicting a target soil property and content, which is used to predict the target soil property in a target region and comprises following steps: 
Step A, selecting, based on existing soil data, sampling sites of which data values of corresponding preset soil physicochemical properties are non-null from the target region, and partitioning a first-level region with a smallest bounding polygon covering all the selected sampling sites, wherein the sampling sites are used as sampling sites corresponding to the first-level region, the preset soil physicochemical properties comprise a target soil property that is referred to as a soil dependent variable and is defined as the target soil property, and rest of the preset soil physicochemical properties that are used to form a soil independent variable set; and then, proceeding to Step B; 
Step B, acquiring layers, covering the first-level region, of specified environmental variables related to the soil dependent variable; deriving, for the sampling sites corresponding to the first-level region, values from the specified environmental variables at the sampling sites, and adding the derived values to the soil independent variable set, to update the soil independent variable set; and then, proceeding to Step C; 
Step C, deleting independent variables causing multicollinearity and independent variables of which the correlation with the soil dependent variable is less than a preset significant difference threshold, from the soil independent variable set, to 2Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 update the soil independent variable set; and then, proceeding to Step D; 
Step D …. separately acquiring a temporary optimal independent variable set during each training iteration, and recording a selection number of each of the temporary optimal independent variable sets; adopting, after completion of training for the preset number of iterations, a temporary optimal independent variable set which is most frequently screened as the optimal independent variable set corresponding to the first-level region; and then, proceeding to Step E; 
Step E, acquiring layers of a soil region with preset properties that cover the first-level region, and extracting, for the sampling sites corresponding to the first-level region, soil zones with the preset properties where the sampling sites are located; analyzing and obtaining, based on the data values of the soil dependent variable at the sampling sites, difference results in the soil dependent variable between different soil zones; if none of the difference results are greater than the preset significant difference threshold, proceeding to Step G; merging, if there is a difference result greater than the preset significant difference threshold in the obtained difference results, the soil zones with the difference results not greater than the preset significant difference threshold, and partitioning second-level regions in combination with the soil zones that are not merged; acquiring, based on the sampling sites corresponding to the first-level region, sampling sites corresponding to the second-level regions; and then, proceeding to Step F; 3Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 
Step F, acquiring, for each of the second-level regions, an optimal independent variable set corresponding to each of the second-level regions by using the method described in Step D, and then proceeding to Step G; 
Step G …. acquiring a coefficient of determination of the linear regression model and that of the nonlinear regression model, wherein the coefficient of determination of the linear regression model corresponding to the first-level region is R1 and the coefficient of determination of the nonlinear regression model corresponding to the first-level region is R2; further, if there is no second-level region, then, proceeding to Step H; or if there are second-level regions, for the second-level regions, separately training a linear regression model and a nonlinear regression model between the data values of the soil dependent variables at the sampling sites and the data values of the independent variables in the corresponding optimal independent variable set, and acquiring the coefficient of determination of the linear regression model and that of the nonlinear regression model, thus acquiring coefficients of determination of linear regression models and nonlinear regression models corresponding to all the second-level regions, and further acquiring mean values of these coefficients of determination of the linear regression models and nonlinear regression models corresponding to all the second-level regions, which are termed R3 and R4, respectively; and then, proceeding to Step H; 4Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 
Step H, if there is no second-level region, proceeding to Step I; if there are second-level regions, when  RI is greater than both R3 and R4 or R2 is greater than both R3 and R4, proceeding to Step I; and when R3 is greater than both R1 and R2 or R4 is greater than both R1 and R2, proceeding to Step M; 
Step I, based on the sampling sites corresponding to the first-level region and the corresponding optimal independent variable set, and according to data values of soil physicochemical properties in the optimal independent variable set corresponding to the sampling sites, acquiring a prediction model based on all the specified environmental variables in Step B for the soil physicochemical properties in the optimal independent variable set; acquiring spatial distribution prediction layers of the soil physicochemical properties in the optimal independent variable set corresponding to the first-level region according to the layers of the specified environmental variables in Step B; and then, proceeding to Step J; 
Step J, merging the spatial distribution prediction layers of the soil physicochemical properties and the environmental variables in the optimal independent variable set corresponding to the first-level region, to form an optimal independent variable layer set corresponding to the first-level region; and then, proceeding to Step K; 
Step K, if Rl > R2, for the sampling sites corresponding to the first-level region, deriving data values of the independent variables from the optimal independent variable layer set …. to form a first-level region prediction model; and then, proceeding to Step L; if R2>Rl, for the sampling sites corresponding to the first-level region, deriving data values of independent variables from the optimal independent variable layer set, … to form the first-level region prediction model; and then, proceeding to Step L; 
Step L, generating, according to the optimal independent variable layer set corresponding to the first-level region, a spatial distribution map of the soil dependent variable, namely, a spatial distribution map of the target soil property in the target region, by applying the first-level region prediction model, to realize prediction of the target soil property in the target region; 
Step M, for each second-level region, acquiring an optimal independent variable layer set corresponding to the each second-level region by using the method descried in Steps I to J; and then, proceeding to Step N; 
Step N, if R3> R4, for each second-level region and for the sampling sites corresponding to the second-level region, deriving data values of independent variables from the optimal independent variable set corresponding to the second-level region, …. to form a second-level region prediction model , thus obtaining the second-level region prediction 6Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 model for each of the second-level regions; and then, proceeding to Step O; if R4>R3, for each second-level region and for the sampling sites corresponding to the second-level region, deriving data values of independent variables from the optimal independent variable set corresponding to the second-level region, …. to form  the second-level region prediction model, thus obtaining the second-level region prediction model for each of the second-level regions; and then, proceeding to Step O; and 
Step O, generating, for each second-level region, according to the optimal independent variable layer set corresponding to the second-level region, a spatial distribution map of the soil dependent variable in the second-level region by applying the second-level region prediction model, thus obtaining a spatial distribution map of the soil dependent variable in each of the second-level regions; and obtaining a spatial distribution map of the target soil property in the target region after combination, to predict the target soil property and content in the target region”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “selecting”, “acquiring”, “applying”, “deleting”, “merging”, “generating”, “predict”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human pedologist could collect / analyze data and feed into statistical data analysis models to make prediction about soil property), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “Step D, training, for the sampling sites corresponding to the first-level region, a linear relationship between the soil dependent variables and the soil independent variables in the soil independent variable set by using a stepwise multiple linear regression model based on a preset number of iterations …; 
Step G training, for the sampling sites corresponding to the first-level region, a linear regression model and a nonlinear regression model between the data values of the soil dependent variables and the data values of independent variables in the corresponding optimal independent variable set …; 
Step K …. training a linear regression model between 5Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 the data values of the independent variables in the optimal independent variable set and the data values of the soil dependent variables … and training a nonlinear regression model between the data values of the independent variables in the optimal independent variable set and the data values of the soil dependent variables; … 
Step N … training a linear regression model between the data values of the independent variables and the data values of the soil dependent variables… and training a nonlinear regression model between the data values of the independent variables and the data values of the soil dependent variables…”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the possible recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of “training  … a linear regression model”, based on their broadest reasonable interpretation, describe mathematical relationships and computation algorithms.  Mathematical relationship and computation algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-9 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-9 recite the same abstract ideas. 
With regards to claims 2-9, the claim recites further limitation on soil data analysis and model handing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Art Rejection Analysis

There is no art rejection for claims 1-9.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-9.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “…. Step A, selecting, based on existing soil data, sampling sites of which data values of corresponding preset soil physicochemical properties are non-null from the target region, and partitioning a first-level region with a smallest bounding polygon covering all the selected sampling sites, wherein the sampling sites are used as sampling sites corresponding to the first-level region, the preset soil physicochemical properties comprise a target soil property that is referred to as a soil dependent variable and is defined as the target soil property, and rest of the preset soil physicochemical properties that are used to form a soil independent variable set; and then, proceeding to Step B; Step B, acquiring layers, covering the first-level region, of specified environmental variables related to the soil dependent variable; deriving, for the sampling sites corresponding to the first-level region, values from the specified environmental variables at the sampling sites, and adding the derived values to the soil independent variable set, to update the soil independent variable set; and then, proceeding to Step C; Step C, deleting independent variables causing multicollinearity and independent variables of which the correlation with the soil dependent variable is less than a preset significant difference threshold, from the soil independent variable set, to 2Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 update the soil independent variable set; and then, proceeding to Step D; Step D, training, for the sampling sites corresponding to the first-level region, a linear relationship between the soil dependent variables and the soil independent variables in the soil independent variable set by using a stepwise multiple linear regression model based on a preset number of iterations; separately acquiring a temporary optimal independent variable set during each training iteration, and recording a selection number of each of the temporary optimal independent variable sets; adopting, after completion of training for the preset number of iterations, a temporary optimal independent variable set which is most frequently screened as the optimal independent variable set corresponding to the first-level region; and then, proceeding to Step E; Step E, acquiring layers of a soil region with preset properties that cover the first-level region, and extracting, for the sampling sites corresponding to the first-level region, soil zones with the preset properties where the sampling sites are located; analyzing and obtaining, based on the data values of the soil dependent variable at the sampling sites, difference results in the soil dependent variable between different soil zones; if none of the difference results are greater than the preset significant difference threshold, proceeding to Step G; merging, if there is a difference result greater than the preset significant difference threshold in the obtained difference results, the soil zones with the difference results not greater than the preset significant difference threshold, and partitioning second-level regions in combination with the soil zones that are not merged; acquiring, based on the sampling sites corresponding to the first-level region, sampling sites corresponding to the second-level regions; and then, proceeding to Step F; 3Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 Step F, acquiring, for each of the second-level regions, an optimal independent variable set corresponding to each of the second-level regions by using the method described in Step D, and then proceeding to Step G; Step Q training, for the sampling sites corresponding to the first-level region, a linear regression model and a nonlinear regression model between the data values of the soil dependent variables and the data values of independent variables in the corresponding optimal independent variable set; and acquiring a coefficient of determination of the linear regression model and that of the nonlinear regression model, wherein the coefficient of determination of the linear regression model corresponding to the first-level region is  R1 and the coefficient of determination of the nonlinear regression model corresponding to the first-level region is R2; further, if there is no second-level region, then, proceeding to Step H; or if there are second-level regions, for the second-level regions, separately training a linear regression model and a nonlinear regression model between the data values of the soil dependent variables at the sampling sites and the data values of the independent variables in the corresponding optimal independent variable set, and acquiring the coefficient of determination of the linear regression model and that of the nonlinear regression model, thus acquiring coefficients of determination of linear regression models and nonlinear regression models corresponding to all the second-level regions, and further acquiring mean values of these coefficients of determination of the linear regression models and nonlinear regression models corresponding to all the second-level regions, which are termed R3 and R4, respectively; and then, proceeding to Step H; 4Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 Step H, if there is no second-level region, proceeding to Step I; if there are second-level regions, when RI is greater than both R3 and R4 or R2 is greater than both R3 and R4,proceeding to Step I; and when R3 is greater than both R1 and R2 or R4 is greater than both R1 and R2, proceeding to Step M; Step I, based on the sampling sites corresponding to the first-level region and the corresponding optimal independent variable set, and according to data values of soil physicochemical properties in the optimal independent variable set corresponding to the sampling sites, acquiring a prediction model based on all the specified environmental variables in Step B for the soil physicochemical properties in the optimal independent variable set; acquiring spatial distribution prediction layers of the soil physicochemical properties in the optimal independent variable set corresponding to the first-level region according to the layers of the specified environmental variables in Step B; and then, proceeding to Step J; Step J, merging the spatial distribution prediction layers of the soil physicochemical properties and the environmental variables in the optimal independent variable set corresponding to the first-level region, to form an optimal independent variable layer set corresponding to the first-level region; and then, proceeding to Step K; Step K, if Rl > R2, for the sampling sites corresponding to the first-level region, deriving data values of the independent variables from the optimal independent variable layer set, and training a linear regression model between 5Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 the data values of the independent variables in the optimal independent variable set and the data values of the soil dependent variables, to form a first-level region prediction model; and then, proceeding to Step L; if R2>R1, for the sampling sites corresponding to the first-level region, deriving data values of independent variables from the optimal independent variable layer set, and training a nonlinear regression model between the data values of the independent variables in the optimal independent variable set and the data values of the soil dependent variables, to form the first-level region prediction model; and then, proceeding to Step L; Step L, generating, according to the optimal independent variable layer set corresponding to the first-level region, a spatial distribution map of the soil dependent variable, namely, a spatial distribution map of the target soil property in the target region, by applying the first-level region prediction model, to realize prediction of the target soil property in the target region; Step M, for each second-level region, acquiring an optimal independent variable layer set corresponding to the each second-level region by using the method descried in Steps I to J; and then, proceeding to Step N; Step N, if R3> R4, for each second-level region and for the sampling sites corresponding to the second-level region, deriving data values of independent variables from the optimal independent variable set corresponding to the second-level region, and training a linear regression model between the data values of the independent variables and the data values of the soil dependent variables, to form a second-level region prediction model , thus obtaining the second-level region prediction 6Customer No.: 31561 Docket No.: 118180-US-PA-PCT-OC Application No.: 17/577,006 model for each of the second-level regions; and then, proceeding to Step O; if R4>variables from the optimal independent variable set corresponding to the second-level region, and training a nonlinear regression model between the data values of the independent variables and the data values of the soil dependent variables, to form the second-level region prediction model, thus obtaining the second-level region prediction model for each of the second-level regions; and then, proceeding to Step O; and Step O, generating, for each second-level region, according to the optimal independent variable layer set corresponding to the second-level region, a spatial distribution map of the soil dependent variable in the second-level region by applying the second-level region prediction model, thus obtaining a spatial distribution map of the soil dependent variable in each of the second-level regions; and obtaining a spatial distribution map of the target soil property in the target region after combination, to predict the target soil property and content in the target region”.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection for them.

The followings are references closest to the invention claimed:
Rasmussen, et al., “Beyond clay: toward an improved set of variables for predicting soil organic matter content”, Biogeochemistry (2018) 137:297-306 [hereafter Rasmussen] teaches multiple variable analysis for soil content predicting. However Visser does not teach the multiple region multiple model learning process as claimed.
Visser, et al., US-PGPUB NO.20180172659A1 [hereafter Visser] teaches using infra-red spectroscopy for soil property analysis. However Visser does not teach the multiple region multiple model learning process as claimed.
Minasny, et al., “Predicting soil properties in the tropics”, Earth-Science Reviews 106 (2011) 52-62 [hereafter Minasny] teaches using PTF for soil property prediction. However Minasny does not teach the multiple region multiple model learning process as claimed.


Response to Argument

Applicant’s arguments filed 18 August 2022 has been fully considered but they are not fully persuasive. 
Regarding 112(b) rejections, the amended claims overcome the issues, and the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.19-20) 

    PNG
    media_image1.png
    318
    960
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    930
    media_image2.png
    Greyscale

Examiner replies: Linear regression models are mathematical models that can be handled by human using paper/pen/calculator.  As stated in the 101 rejection section, a human pedologist can use linear regression models to analyze and predict soil property.  The elements claimed fall into the mental process / mathematical concepts category of the abstract ideas.  There are no additional elements in the claims to provide anything significantly more to the abstract idea.  The claims are not patent eligible.  See 101 rejection section for detailed analysis.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128